                                                   ·u.sDc SDNY
          Case 1:17-cv-01381-LLS Document 57 Filed 03/22/19 Page 1 of 7
ORIGINAL                                                           DOCUMtNT
                                                                   ELECTRONICALEY FILED
UNITED STATES DISTRICT COURT                                       DOC#: _ _ _..,__....-_._
SOUTHERN DISTRICT OF NEW YORK                                     ,DATE FILED:3/z~h§

IN RE RESOURCE CAPITAL CORP.
SHAREHOLDER DERIVATIVE                                         Case No. 17 Civ. 00253 (LLS)
LITIGATION DEMAND FUTILE
ACTIONS



IN RE RESOURCE CAPITAL CORP.
SHAREHOLDER DERIVATIVE                                         Case No. 17 Civ. 1381 (LLS)
LITIGATION DEMAND REFUSED
ACTIONS




                ORDER PRELIMINARILY APPROVING SETTLEMENT,
         AUTHORIZING NOTICE, AND SETTING SETTLEMENT HEARING

       WHEREAS, the parties to the above-referenced consolidated shareholder derivative

actions (the "Derivative Actions") have made an application, pursuant to Federal Rule of Civil

Procedure 23.1, for an order: (i) preliminarily approving the settlement set forth in the

Stipulation and Agreement of Settlement between the parties, dated January 27, 2019 (the

"Stipulation"); (ii) approving the form and manner of the dissemination of notice of the proposed

settlement to current shareholders of Resource Capital Corp. ("Resource Capital" or the

"Company" 1); and (iii) scheduling a date for a settlement hearing, pursuant to Federal Rule of

Civil Procedure 23 .1, for the Court to consider and determine whether to approve the terms of

the settlement as fair, reasonable, and adequate, including payment of attorneys' fees and

expenses in the amount separately negotiated by the parties;


1
 Resource Capital is now known as Exantas Capital Corp. but is referred to herein as Resource
Capital or the Company for consistency with prior proceedings.
              Case 1:17-cv-01381-LLS Document 57 Filed 03/22/19 Page 2 of 7


         WHEREAS, the Court, having: (i) read and considered Plaintiff's Unopposed Motion for

Preliminary Approval of Shareholder Derivative Settlement together with the accompanying

Memorandum of Points and Authorities; (ii) read and considered the Stipulation and exhibits

thereto, including the proposed notice; (ii) heard and considered arguments by counsel in favor

of preliminary approval of the Settlement; and

         WHEREAS, the Court finds, upon a preliminary evaluation, that the proposed Settlement

falls within the range of possible approval criteria, as it provides a beneficial result for Resource

Capital and appears to be the product of serious, informed, non-collusive negotiations, and,

therefore, there are substantial and sufficient grounds for entering this Preliminary Approval

Order:

         NOW, THEREFORE, IT IS HEREBY ORDERED as follows:

         1.      This Preliminary Approval Order incorporates by reference the definitions in the

Stipulation, and, unless otherwise defined herein, all capitalized terms shall have the same

meanings as set forth in the Stipulation.

         2.      The Court preliminarily approves the Settlement on the terms set forth in the

Stipulation, subject to further consideration at a hearing to be held before this Court on

Friday, May 17, 2019 at 3:00 p.m., in the Daniel Patrick Moynihan United States Courthouse,

500 Pearl Street, Courtroom 21C, New York, New York 10007-1312. At the Settlement

Hearing, the Court shall: (a) determine whether the proposed Settlement of the Derivative

Actions, on the terms and conditions set forth in the Stipulation, should receive final approval by

the Court as fair, reasonable, and adequate, and in the best interests of Resource Capital and its

stockholders; (b) hear and rule on any objections to the proposed Settlement; (c) determine

whether to approve the Fee and Expense Award and any Service Awards to Plaintiffs; and(d)




                                                  2
             Case 1:17-cv-01381-LLS Document 57 Filed 03/22/19 Page 3 of 7


determine whether to enter the proposed Final Order and Judgment, substantially in the form

attached as Exhibit 4 to the Stipulation. At the Settlement Hearing, the Court may also hear and

consider such other matters as the Court may deem necessary and appropriate.

       3.       The Court reserves the right to continue or reschedule the Settlement Hearing

without further notice to Current Resource Capital Shareholders. The Court further reserves the

right to consider any modifications of the Settlement agreed to by the Settling Parties without

providing further written notice to Current Resource Capital Shareholders.

       4.       The Court approves the form, content, and requirements of the Notice of Proposed

Settlement and the Summary Notice and finds that the filing, posting, and publication of these

notices, substantially in the manner and form set forth in this Preliminary Approval Order, meets

the requirements of Federal Rule of Civil Procedure 23.1 and due process, and constitutes due

and sufficient notice of ail matters relating to the Settlement.

        5.      Within ten (10) business days after the entry of this Preliminary Approval Order,

by April 5, 2019, Resource Capital shall provide notice of the Settlement by filing with the SEC

a Form 8-K, which shall include as attachments the Stipulation and the Notice of Proposed

Settlement. The Form 8-K and its attachments shall be accessible through the Company's

website until the Final Order and Judgment becomes Final or the Settlement has been rejected by

the Court or otherwise terminated. In addition, within ten ( 10) business days after the entry of

this Preliminary Approval Order, by April 5, 2019, Resource Capital shall cause the Summary

Notice to be published one time in Investor's Business Daily. Not less than ten (10) business

days before the Settlement Hearing, by May 7, 2019, Defendants' counsel shall file with the

Court an appropriate affidavit or declaration with respect to the filing of the Form 8-K and its

attachments and the publication of the Summary Notice.




                                                   3
            Case 1:17-cv-01381-LLS Document 57 Filed 03/22/19 Page 4 of 7


       6.      Within ten (10) business days after the entry of this Preliminary Approval Order,

by April 5, 2019, Plaintiffs' Counsel shall cause the Notice of Proposed Settlement to be posted

on the websites of Robbins Arroyo LLP, http://www.robbinsarroyo.com, and PromisloffLaw,

P.C., http://www.prolawpa.com. Prior to the Settlement Hearing, Plaintiffs' Counsel shall file

with the Court an appropriate affidavit or declaration with respect to the posting of the Notice of

Proposed Settlement.

       7.      All papers in support of the Settlement and any Fee and Expense Award,

including any Service Awards to Plaintiffs, shall be filed with the Court and served no later than

April 19, 2019, twenty-eight (28) calendar days before the Settlement Hearing. Any reply

papers shall be filed with the Court by May 10, 2019, at least seven (7) calendar days before the

date of the Settlement Hearing.

       8.      Any Current Resource Capital Shareholder may object and show cause why:

(i) the Settlement as set forth in the Stipulation should not be approved; (ii) a Fee and Expense

Award, including any Service Awards, should not be granted in the amount sought; or (iii) the

proposed Final Order and Judgment should not be entered; provided, however, that no Current

Resource Capital Shareholder shall be entitled to object to or otherwise contest any of the

matters to be considered at the Settlement Hearing, unless such Current Resource Capital

Shareholder has, by April 26, 2019, at least twenty-one (21) calendar days prior to the date of

the Settlement Hearing, filed with the Clerk of the United States District Court of the Southern

District of New York (the "Clerk") a written objection to the Settlement setting forth: (a) the

objector's name, address, and telephone number; (b) the number of shares of Resource Capital

stock the objector currently owns as well as an account statement evidencing such ownership;

(c) a detailed statement of the objector's specific objections; (d) any and all documentation or

evidence in support of the objector's objection;   and (e) the identities of any c~s~s-t>y name,

                                                   4
             Case 1:17-cv-01381-LLS Document 57 Filed 03/22/19 Page 5 of 7


court, and docket number-in which the objector or his or her attorney has objected to a

settlement in the last three (3) years. If a Current Resource Capital Shareholder intends to

appear and/or requests to be heard at the Settlement Hearing, such shareholder must also file

with the Clerk by April 26, 2019, at least twenty-one (21) calendar days prior to the date of the

Settlement Hearing: (f) a written notice of the objector's intention to appear at the Settlement

Hearing; (g) the name(s) of any attorney(s) that will appear on behalf of the objector; (h) the

identities of any witnesses the objector intends to call at the Settlement Hearing; (i) a summary

of the substance of any testimony to be provided by any such witnesses; and G) any and all

other evidence that the objector intends to present at the Settlement Hearing. If a Current

Resource Capital Shareholder files a written objection and/or written notice of intent to appear,

such shareholder must serve copies of all papers filed with the Clerk, by hand delivery or first-

class mail, post-marked no later than April 26, 2019, twenty-one (21) calendar days before the

Settlement Hearing, on each of the following:

              Lead Plaintiffs' Counsel                Counsel for the Corporate Defendants
            ROBBINS ARROYO LLP                            PROSKAUER ROSE LLP
                 Shane P. Sanders                                David A. Picon
              600 B Street, Suite 1900                          11 Times Square
              San Diego, CA 92101                            New York, NY 10036
                       -and-
            PROMISLOFF LAW, P.C.                         Counsel for Resource Capital
                David M. Promisloff                    SCHLAM STONE & DOLAN LLP
         5 Great Valley Parkway, Suite 210                    Bradley J. Nash
                Malvern, PA 19355                               26 Broadway
                                                            New York, NY 10004
       Counsel for the Individual Defendants
        COVINGTON & BURLING LLP
                 Mark P. Gimbel
         The New York Times Building
                620 Eighth A venue
           New York, NY 10018-1405

        9.      Any Current Resource Capital Shareholder who does not timely file and serve an

objection in the manner provided in paragraph 8 of this Preliminary Approval Order shall be

                                                  5
             Case 1:17-cv-01381-LLS Document 57 Filed 03/22/19 Page 6 of 7


deemed to have waived any objection such Person might have and shall forever be barred, in

these proceedings or in any other proceeding, from making any objection to or otherwise

challenging the Settlement of the Derivative Actions, the Stipulation or any provision thereof,

the Final Order and Judgment, any Fee and Expense Award, any Service Award, and/or any

other proceedings herein, and shall have no right to appeal therefrom.

       10.      Any replies to any objections to the Settlement shall be filed and served no later

than May 10, 2019, seven (7) calendar days before the Settlement Hearing.

       11.      All Current Resource Capital Shareholders shall be bound by all orders,

determinations, and judgments in the Derivative Actions concerning the Settlement, whether

favorable or unfavorable to Resource Capital's shareholders.

       12.      Unless and until the Stipulation is terminated in accordance with its terms, neither

Defendants nor Plaintiffs nor any other Person purporting to act on behalf of Resource Capital

shall initiate, institute, or commence any Claim that would be released by the Settlement.

       13.      In the event that the Stipulation or Settlement is not approved by the Court, or the

Settlement is terminated for any reason, the Stipulation shall be null and void, and the Stipulation

and all negotiations, proceedings documents prepared, and statements made in connection

therewith, including in connection with the MOU and all exhibits thereto, shall be inadmissible

for any purpose in any proceeding, including, without limitation, pursuant to Federal Rule of

Evidence 408 and state law equivalents. If the Stipulation or Settlement is not approved by the

Court, or the Settlement is terminated for any reason, the Settling Parties will be restored to their

respective positions immediately preceding the date of the MOU, including, without limitation,

with respect to all rights, obligations, and other legal status created by the judgments of the Court

dismissing the Derivative Actions.




                                                  6
              Case 1:17-cv-01381-LLS Document 57 Filed 03/22/19 Page 7 of 7


        14.      The provisions contained in the Stipulation (including any exhibits attached

thereto) shall not be deemed a presumption, concession, or admission by any Settling Party of

any fault, liability, or wrongdoing, or merit, or lack of merit, as to any facts, Claims, or defenses

alleged or asserted, in the Derivative Actions or in any other action or proceeding, either

presently known or unknown, and shall not be interpreted, construed, deemed, invoked, offered,

or received into evidence or otherwise used by any person in the Derivative Actions or in any

other action or proceeding, whether civil, criminal, or administrative, and whether presently

known or unknown, except in connection with any proceeding to enforce the terms of the

Settlement.

        15.      The Court retains exclusive jurisdiction over the Derivative Actions to consider

all further matters arising out of or connected with the Settlement.

        IT IS SO ORDERED.



DATED: March 22, 2019
                                               HON. LOUIS L. STANTON
                                               UNITED STATES DISTRICT JUDGE




                                                   7
